Order reversed, plaintiff’s motion denied and motion of defendant, appellant, to open default and for leave to serve proposed answer granted, upon condition that defendant, appellant, within ten days from service of order pay a full bill of costs to date, including ten dollars costs of motion and ten dollars costs and disbursements of this appeal, and thereafter submit to an examination before trial at the convenience of the plaintiff; the issue to be as of the date of service of the answers of the other defendants. Otherwise, order affirmed, with ten dollars costs and disbursements to the respondent. No opinion. Present — Dowling, P. J., Merrell, Finch, O’Malley and Sherman, JJ.; Dowling, P. J., and O’Malley, J., dissent and vote for affirmance. Settle order on notice.